Citation Nr: 1230190	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  03-28 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a back disability, including arthritis and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980, with additional periods of service in the Army Reserves and Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for a back disability.

A hearing on this matter was held before the undersigned Veterans Law Judge on March 17, 2008.  A copy of the hearing transcript has been associated with the file.  The application to reopen was thereafter granted in a Board decision dated in July 2008.  

In February and November 2011, the Board remanded this issue for further evidentiary development.  


REMAND

In its most recent remand, the Board directed that a VA physician examine the Veteran's spine and state the medical probabilities that the Veteran's diagnosed degenerative disc disease and/or degenerative arthritis had its onset during military service.  The examiner was asked to comment on the probabilities that any diagnosed spine disorders were caused during a 1978 parachute jump injury, or, if not, whether they were caused or made chronically worse by a service-connected disability, specifically bilateral pes planus with metatarsalgia and bilateral tarsal tunnel syndrome.  The examiner was also asked to comment on the impact of the Veteran's altered gait on the development and progression of any spine disability.  

The Veteran underwent the requested VA examination with a VA physician in December 2011.  The examiner noted pertinent service treatment records and referred to post-service treatment records, including those identifying various diseases of the lumbar spine, such as an April 1998 VA examination noting bulging discs at L4-5 and L5-S1 via CT scan; a September 2000 clinical note referencing lumbago; a July 1999 MRI showing "mild" degenerative disc disease at L5-S1; a March 1999 X-ray showing L5-S1 spondylolysis; a January 2002 reference to anterior subluxation of the coccyx; an April 2003 reference to a "deformity" in the coccyx "probably secondary to old trauma"; an August 2004 MRI noting an L5-S1 disc bulge with disc dessication, causing "mild to moderate left foraminal stenosis"; a July 2006 reference to lumbar foraminal stenosis; an April 2008 MRI noting L5-S1 disc dessication and a mild bulge at L2-L3, which were found to be "degenerative changes" which "might be a result of his being a paratrooper in the U.S. Army"; and other diagnoses of degenerative disc disease at L5-S1, including on VA examinations in January 2009, September 2010, and February 2011.  

The examination report indicates that the Veteran presented the examiner with a copy of a June 2011 MRI, apparently ordered by a private physician.  Although the full MRI report has not been associated with the claims folder, the examiner described the MRI findings as "early disc degeneration of L5-S1...unchanged since [June 2007]."  There was no evidence of disc herniation or stenosis.  The thoracic spine showed early osteophyte formation at T12 and L1, and no evidence of disc herniation or stenosis.  The examiner noted that there was "no lesion in the lumbar spine level to cause low back pain," and that these finding showed "only minimal changes ... with no disc prolapse or spinal stenosis or narrowing of lateral exit foramina."  He went on to note that stretching of ligaments without prolapse of the discs or pressure of the nerve roots could cause mild pain in the lumbar area.  Thus, the Veteran's pain "seems to be lumbar strain."  However, since there was no evidence of lesion on MRI, the examiner found that "the question of its causation by ... parachute jumps in 1978 does not arise."  

Range-of-motion testing showed limitation of motion of the spine, as well as painful motion and additional limitation of range of motion after repetition.  The examiner also noted an X-ray study of the spine dated in July 2010, which showed an "unremarkable lumbar spine," with "hypertrophic degenerative changes of the lower thoracic spine."  

The examiner concluded that the Veteran's symptoms were less likely than not incurred in service, or caused or made chronically worse by a service-connected disability.  This was so, according to the examiner, because the June 2011 MRI and July 2010 X-ray study "do not show any prolapse of lumbar disc causing spinal canal or lateral exit foraminal narrowing, there is no back condition."  

The examiner's opinion appears to hinge on the absence of herniated discs or spinal stenosis, without considering whether any other disorder of the spine or musculature of the back could be causing the Veteran's symptoms.  In addition, the examiner did not appear to reconcile his finding of "no back condition" with the clinical notes documenting years of treatment for various diagnoses of the spine and musculature of the back, or indeed with his own conclusion that the Veteran's symptoms could be attributed to lumbar strain.  If what the examiner meant by his statements was that the Veteran's problems were of such a nature that they could not medically be linked to military service or to service-connected foot problems, this was not made clear.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the matter should be returned to the December 2011 examiner for clarification of his opinion.  

As noted, the VA examination report reflects that the Veteran has been treated by a private physician for his claimed back disability.  Because this physician's treatment records may be of use in deciding the claim, they should be obtained.  38 C.F.R. § 3.159(c)(1) (2011).  In addition, updated treatment records from the Martinsburg, West Virginia, VA Medical Center (VAMC) should be requested upon remand.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all non-VA medical professionals who have treated him for his back disability, including the physician who ordered the June 2011 MRI report.  After obtaining the Veteran's written authorization(s), contact all of these identified providers and request that all records of any treatment that the Veteran may have received for his back (which are not already of record) be provided for inclusion in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

2.  Request that all of the Veteran's records from the Martinsburg VAMC since December 2011 be provided for inclusion in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After the aforementioned development has been completed, return the claims folder to the December 2011 VA examiner, if available.  The claims folders and a copy of this remand must be reviewed by the examiner.  

The examiner is asked to clarify his opinion that the Veteran does not have a back disability, in light of the many diagnoses of disorders involving the lumbar and thoracic spine, including degenerative disc disease with disc dessication, hypertrophic degenerative changes, foraminal stenosis, thoracic outlet syndrome, lumbago, anterior subluxation and/or old trauma to the coccyx, L5-S1 spondylolysis, and the examiner's own assessment of lumbar strain, and provide a detailed rationale for his conclusions.  The examiner is asked to determine whether the Veteran has any diagnosed disability of the lumbar and/or thoracic spine which could explain his painful motion and limitation of motion, and, if not, explain in detail any difference in opinion from the diagnoses made elsewhere in the record.  The examiner should cite to the record and/or medical authority to support the opinion.  

If the examiner finds that the Veteran does have a diagnosed disorder or disorders of the spine or musculature of the back, he should state the medical probabilities that the disorder(s) had its onset during military service.  The examiner should specifically comment on the probabilities that the impact to the Veteran's body during a 1978 parachute jump injury caused any spine disability.  

If the examiner finds that the diagnosed back disorders did not have its onset during service or are otherwise traceable to military service, he should then provide an opinion as to whether any disorder was caused or made chronically worse by a service-connected disability, specifically bilateral pes planus with metatarsalgia and bilateral tarsal tunnel syndrome.  The impact of the Veteran's altered gait on the development and progression of any spine disability must be addressed.  Any opinions should be set forth in detail and explained in the context of the record.  The medical reasons for accepting or rejecting the Veteran's statements regarding injury in service and continued problems thereafter should be set forth.

(If the examiner is no longer available, or concludes that an examination is required to provide the required opinions, another examination should be scheduled.)

If the examiner determines that he cannot provide an opinion on the issue at hand without resorting to speculation, he should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After the requested medical information has been provided, the examiner's report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it must be returned to the examiner for a supplemental opinion or addendum.

5.  After the above has been completed, re-adjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

